IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


STB INVESTMENTS CORP., RICHARD     : No. 48 EM 2015
BASCIANO, THOMAS SIMMONDS,         :
FRANK CRESCI, ALEX WOLFINGTON,     :
WOLFINGTON NETWORK, LLC, THE       :
SALVATION ARMY, CHARLES            :
DEITRICK, JOHN CRANFORD,           :
ALISTAIR FRASER, PLATO             :
MARINAKOS, JR., PLATO MARINAKOS    :
ARCHITECT, LLC, JACK HIGGINS AND   :
JACK F. HIGGINS ARCHITECT, INC.,   :
                                   :
                Petitioners        :
                                   :
                                   :
          v.                       :
                                   :
                                   :
ANGELO HARMON, INDIVIDUALLY AND    :
AS ADMINISTRATOR OF THE ESTATE     :
OF JUANITA HARMON, NADINE WHITE,   :
LINDA BELL, BERNARD DITOMO,        :
JENNIFER REYNOLDS, FELICIA HILL,   :
ROSEMARY KREUTZBERG, RODNEY        :
GEDDIS, SHIRLEY BALL AND STANLEY   :
BALL, H/W, BETTY BROWN; MAGGIE     :
ADAMS DAVIS, INDIVIDUALLY AND AS   :
ADMINISTRATRIX OF THE ESTATE OF    :
BORBOR DAVIS, MARIYA PLEKAN,       :
GEORGE SIMPSON, INDIVIDUALLY       :
AND AS ADMINISTRATOR OF THE        :
ESTATE OF MARY SIMPSON, AIAH       :
GBESSAY , AIAH BOYA AND FRANCIS    :
SANKOH, INDIVIDUALLY AND AS CO-    :
ADMINISTRATORS OF THE ESTATE OF    :
ROSELINE CONTEH, DECEASED,         :
NANCY WINKLER AND JOHN BRYAN,      :
INDIVIDUALLY AND AS                :
ADMINISTRATORS OF THE ESTATE OF    :
ANNE BRYAN, MARGARITA AGOSTO,      :
JONATHAN M. FINNEGAN,              :
INDIVIDUALLY AND AS                :
ADMINISTRATOR OF THE ESTATE OF     :
KIMBERLY FINNEGAN, BONNIE B.              :
JOHNSON, INDIVIDUALLY AND AS              :
ADMINISTRATRIX OF THE ESTATE OF           :
DANNY C. JOHNSON,                         :
                                          :
                    Respondents           :


                                      ORDER


PER CURIAM
      AND NOW, this 22nd day of July, 2015, the Application for Extraordinary Relief

Pursuant to the Court’s King’s Bench Power and/or Plenary Jurisdiction is DENIED.




                                   48 EM 2015 - 2